Title: James Madison to Nicholas Biddle, 31 May 1827
From: Madison, James
To: Biddle, Nicholas


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 31. 1827
                            
                        
                        Finding by your favor of the 27. that the Library of the Philosophical Society does not contain a Copy of the
                            Revised Code, as reported by Mr. Jefferson, & his Colleagues: I send for it the promised one herewith inclosed. The
                            Copies being now very scarce, I have not been able to furnish one in a less soiled condition. With great & very
                            sincere esteem
                        
                            
                                
                            
                        
                    